In my opinion, the payment made by Mr. Severson to his wife, as a portion of the settlement of their community rights, was a matter nowise connected with the business conducted by Mr. Severson. It was an entirely independent matter, concerning only the parties to the agreement.
However, I concur in the result reached by the majority for the reason that appellant had ample opportunity to study the books of account showing Mr. Severson's business and personal affairs, and must have been fully advised concerning this rather insignificant matter before entering into the contract with respondent.
HILL, J., concurs with BEALS, J.